Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2022 has been entered.    
	Response to Amendment
3.	Applicant’s amendments filed 8/04/2022 regarding the claims are accepted and entered. In this amendment, claims 1-2, 5-8, and 10-11 have been amended and claim 4 has been canceled. In response, the 112 rejection is withdrawn.
Response to Argument
4.	Applicant’s arguments filed on 8/04/2022 regarding the 101 rejection have been fully considered, but they are not persuasive for the reason below.
	Applicant’s arguments that “in the specification, the magnetic navigation information can comprise, for example, linear velocity, angular velocity, position, heading, etc.” (spec. p.10, para 2).  Knowing this information, it is possible to precisely control the trajectory of the support. Therefore, claim 1 is a method with a practical application with a tangible effect in real life: to accurately control the trajectory of a support moving in a magnetic field.
	The Examiner respectfully disagrees. The claim recites abstract idea of determining magnetic field using a formula that falls into the group of Mathematical relationship/formulas/calculations. The additional elements of magnetometers are just conventional equipment that is insignificant extra-solution. The method and device are amended for controlling a trajectory of a moving support, however, there is no clarification on how controlling a trajectory of a moving support. The claims do not recite a practical application. Thus, claims 1 and 5 are not eligible subject matter.
         Claim Objections

5.   	Claims 1, 5, and 11 are objected to because of the following informalities:
a. In claim 1, it is suggested the limitation “determining … a candidate magnetic field and an orientation deviation” (lines 5, 7-8, 21-22, 24-25, and so on) should be consistent either “measuring” or “determining” within the claims and other claims to avoid lacking explicit antecedent basis.
b. Correct the same for claim 5. Applicant should refer to these as examples and should make all necessary correction in all claims if any to eliminate the claim objections/rejections.
c. In claim 11, “A non-transitory storage means readable by a computer” should read “A device readable by a computer …” to avoid 112(f).  
Appropriate correction is required. 

Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recite: for each magnetometer of the set of magnetometers, determines, while the moving support and the set of magnetometers are in a given position and orientation, a candidate magnetic field and an orientation deviation between the eigendirections of the magnetometer and the candidate magnetic field, determining, while the moving support and the set of magnetometers are in a given position and orientation, the magnetometer of the set of magnetometers for which the orientation deviation is minimal, calculating, for each magnetometer,

    PNG
    media_image1.png
    257
    630
    media_image1.png
    Greyscale


selecting the candidate magnetic field measured by the magnetometer for which the orientation deviation is determined to be minimal as the magnetic field measured by the set of magnetometers and outputting the selected candidate magnetic field; calculating magnetic field navigation information of the moving support using the selected candidate magnetic field; and using the magnetic navigation information to control the trajectory of the moving support.

The claim limitation in the abstract idea have been highlighted in bold above (not included the equation and its description), the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/device).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the grouping of Mathematical relationship/formulas/calculations, such as determining magnetic field using formula and Mental process (concepts performed in human mind including an observation, evaluation, judgement, opinion), e.g. selecting the candidate magnetic field and using the magnetic navigation information. Thus, the step 2A – prong I is Yes.  

	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Similar limitations comprise the abstract idea of Claim 5.
Claims 1 and 5 comprises additional elements of measuring by a set of magnetometers, where those elements are conventional equipment to collect data adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.5(g). Outputting the selected candidate magnetic field, where outputting is recited at a high level of generality, which is formed of insignificant extra-solution activity, and a processor in claim 5 is a generic computer component that performs generic functions of generic computer that does not necessarily preclude that claim from reciting an abstract idea. 
Furthermore, the preambles of claim 1 “A method for controlling a trajectory of a moving support, in which a magnetic field is measured by a set of magnetometers which are linked to the moving support, wherein the set of magnetometers have different orientations of eigendirections with respect to the moving support” and claim 5 “A device for controlling of a moving support”, where the additional elements in the preambles are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-3 and 6-11 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible. 

Claim Rejections - 35 USC § 112 
8. 	Claims 1 and 5 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
       The recitation in claims 1 and 5, “a method/device for controlling a trajectory of a moving support in preamble” and “using the magnetic navigation information to control the trajectory of the moving support”, that are not found in the original specification. There is no controlling the trajectory of the moving support disclosed in the specification.  
	Applicant in the Remark states that “in the specification, the magnetic navigation information can comprise, for example, linear velocity, angular velocity, position, heading, etc.” (spec. p.10, para 2).  Knowing this information, it is possible to precisely control the trajectory of the support” that is not acceptable as the one ordinary skill in the art would not understand or guess Applicant’s thoughts which do not disclose in the specification.  
 Thus, the written description requirement of 112(a) was not satisfied. 

9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in claims 1 and 5, “controlling a trajectory of a moving support” is indefinite. The specification in page 6 discloses a case means “support”, an object can be any moveable object, e.g. a pedestrian. It is unclear whether Applicant means controlling a moving case’s direction OR controlling a pedestrian’s direction? 
There is no clarification in the claims regarding the term “moving support”.
	b. Further, “in which a magnetic field is measured by a set of magnetometers which are linked to the moving support” is indefinite. As stated in a. above, “the moving support” is not clarified. Thus, it is unclear how a set of magnetometers linked to a moving object OR a case?  
	c. Furthermore, “while the moving support and the set of magnetometers are in a given position and orientation” is indefinite. It is unclear how the moving support or a person (e.g. the case attached on a person) in a given position and orientation?  Whether “the set of the magnetometers is in a given position and orientation? 
 	d. In addition, (1) “for each magnetometer of the set of magnetometers, determining, while the moving support and the set of magnetometers are in a given position and orientation, a candidate magnetic field (
    PNG
    media_image2.png
    31
    31
    media_image2.png
    Greyscale
) and an orientation deviation 
( 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
)  between the eigendirections of the magnetometer and the candidate magnetic field; (2) determining, while the moving support and the set of magnetometers are in the given position and orientation, the magnetometer of the set of magnetometers for which the orientation deviation is minimal (
    PNG
    media_image4.png
    33
    135
    media_image4.png
    Greyscale
); and (3) calculating, for each magnetometer” is indefinite. 
	It is unclear what (1), (2) and (3) means? Based on the equation recited in the claims, whether Applicant means while the object is in motion, the set of magnetometers provides position and orientation, measuring a candidate magnetic field and eigendirections for the set of the magnetometers, and calculating an orientation deviation, wherein the orientation deviation is a minimum angle between vectors of the measured eigendirections and measured candidate magnetic field?
	e.  Then, “selecting the candidate magnetic field measured by the magnetometer for which the orientation deviation is determined to be minimal as the magnetic field measured by the set of magnetometers” is indefinite. It is unclear whether Applicant means selecting the candidate magnetic field measured by the set of the magnetometers OR selecting the orientation deviation (a minimum angle between vectors of the measured eigendirections and measured candidate magnetic field)?
	f. Final, “calculating magnetic navigation information of the moving support using the selected candidate magnetic field” is indefinite. It is unclear whether Applicant means “calculating magnetic navigation information… using the selected orientation deviation (a minimum angle between vectors of the measured eigendirections and measured candidate magnetic field)?  
	Dependent claims are rejected for the same reason as respective parent claim.
Examiner note: Based on the machine translation of foreign language document into English, the claims are not sufficient quality to be adequate to understand. It is suggested to re-phrase each sentence short and simple, using comma (,) to distinguish between limitations/ elements within a paragraph, and using wherein clause to clarify the limitation/element. Do not repeat the same limitations (redundancy makes confusion).  For example, recite, clarify, and link each element in figure 1. Make sure using terms concisely and clearly.

11.	Claims 1 and 5 are rejected under 35 U.S.C.112(b), as being incomplete for omitting essential elements such omission amounting to a gap between the elements. See MPEP § 2172.01. 
Claims 1 and 5 recites “A methods/device for controlling a trajectory of a moving support, in which a magnetic field is measured by a set of magnetometers which are linked to the moving support” but omits connection between the magnetometers and the moving support to be able to link and/or communicate. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Novel and Non-Obvious Subject Matter
12.	Claims 1-3 and 5-11 are considered novel and non-obvious subject matter with respect to the prior art but as currently are presently rejected under 35 USC 101 and 112.  The following is an examiner's statement of reasons for considering novel and non-obvious subject matter that prior art does not disclose the limitations recited in the above claims.
	The prior art of record EP 2311370 A1 (Billeres of Commissariat Energie Atomique) is considered the closest prior art, discloses measuring magnetic field of a set of magnetometers which attached on the moveable holder, where each magnetometer measures direction and amplitude of the magnetic field, during the measurement of the set of magnetometers, determining, for each of magnetometer, a deviation in orientation between eigendirections of the magnetometer and a candidate magnetic field, see [0032]-[0039], [0041]-[0042], [0050], [0061]-[0067]. 
	The closet prior art Tillotson et al discloses the similar concept to locate a vehicle’s position where the GPs is denied [0002], allowing navigation in the absence of GPS [0324], where the vehicle carries a magnet(s) and magnetometer(s) representing magnetic field surrounding the vehicle [0014], e.g. fig 6B shows a vertical component of the magnetic field along the trajectory T1 [0020], a horizontal component of the magnetic field along the trajectory T1 of Fig 5 [0025]. The vehicle configured to minimize production of AC magnetic fields, and to avoid shielding magnetometer 104 from external fields [0045].
	However, neither Billeres et al nor Tillotson et al, in individual or in combination teach the equation 
    PNG
    media_image5.png
    32
    137
    media_image5.png
    Greyscale
 as recited in claims 1 and 5.
 	                                                Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150 can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/
 Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863